*251
Judgment affirmed.

The grounds for new trial, in addition to those alleging that the verdict is contrary to law and evidence, are:
That the coui’t refused to give the following in charge: “Before plaintiff* can be required to exercise ordinary care for his own safety, he must have knowledge of the danger that he is placed in by the negligent act of the defendant, and a sufficient time to guard against the effects of that act.”
That the court erred in charging the jury as follows: “The plaintiff, in order to recover, must show that he could not have avoided the injury by the exercise of ordinary diligence on his part,” the same being matter of defence.
That the court erred in failing to charge the jury that in estimating the decrease in plaintiff's income by reason of approaching old age, they should take into consideration the character of the work he was engaged in, and whether or not his ability to earn money would be decreased as rapidly and to the same extent in that particular calling as in others, by reason of his approaching old age; the same having been requested by plaintiff’s counsel in the opening argument.
G-oetchius & Chappell and Beck & Cleveland, for plaintiff in error.
Bryan & Bicken and "W. A. Brown, contra.